ase 2:28-6-86863-Bke Bocument 84 Filed 64/24/24 Page 3 et 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

x
UNITED STATES OF AMERICA
~V~ : 20 Cr. 363 (PKC)
JUDON MCBRIDE,
Defendant.
x

 

Upon the request of defendant Judon McBride, by his counsel Martin Cohen, Esq.,
and with good cause shown it is hereby

ORDERED that the Bureau of Prisons, the Metropolitan Correctional Center —
New York, and the United States Marshals Service accept the following clothing for Mr.
McBride, Register Number 88002-054, to wear for appearances at his trial commencing on
April 27, 2021 and continuing thereafter:

Two pairs of black slacks,
‘Three button-down shitts;
Five pairs of socks;

One pair of shoes;

One belt;

Five pairs of underwear;
Five white undershirts;
One suit jacket.

SNA oe eh

Dated: New York, New York
April AL 2021

so ONL EE

SS FA
FSMORMAEE P. KEVIN CASTEL
United States District Judge

 
